            Case 1:17-cv-06011-CM-BCM Document 61 Filed 03/08/19 Page 1 of 5




                                                                                     Mar 08 2019




The Court notes that the parties' stipulation calls for all claims and counterclaims to be dismissed "without
prejudice." The Court presumes, in the absence of further disclosure, that the parties have not entered into
any other agreements or understandings restricting the plaintiffs' rights in connection with refiling their
FLSA claims. See Opinion & Order (Dkt. No. 57), at 14 n. 7. On that basis, the parties' stipulation is
APPROVED and all claims and counterclaims are DISMISSED WITHOUT PREJUDICE.

The Clerk is respectfully directed to terminate all pending motions and close the case. SO ORDERED.



________________
Barbara Moses, United States Magistrate Judge
March 8, 2019
     Case 1:17-cv-06011-CM-BCM Document 61 Filed 03/08/19 Page 2 of 5




STIPULATED AND AGREED:

                                                   Defendants :uut Counter-Plaintiff


                                                   Blair J. Robinson
                                                   .lason D Burns
                                                   IO I Park /\venue
                                                   New York. Y 10178
                                                   Telephone: (2 ! 2) 309-6000
                                                   Facsimik (_ 12) 309-6001



A 11rm1eyfor /'lainl{ff'i Mcmrici: ( ·ahrem.       A /!Ofli(�rsfor /)1.:fc:11danrs CH.\' ( 'o;porario11 a11d
( ;re,;wy ( lffi111 and /)m•id Stul<m              ( 'BS f'c!Je1·1.von S1mlios. u dmsion <!/( 'HS
                                                   5-,'llldiu., /11c. a11d ( 'u11111er-l'luinli/(l·.y<'
                                                   l'rnducfrn11. Inc.
Dated:
                                                   Date I:


Maurice Cabrera

Dated:



Grt>gory Offim

Dated·




Dated:




                                               2
             Case 1:17-cv-06011-CM-BCM Document 61 Filed 03/08/19 Page 3 of 5


             �//
Maun. ce Cabrera
                         j ,
                    t?f/1,/
                     iJJ; V\___
                        'I/ 2t?J1
Doted,
             V " Y {'


Gregory Offutt

Dated:



    David Staton

    Dated:




    2




I
         Case 1:17-cv-06011-CM-BCM Document 61 Filed 03/08/19 Page 4 of 5




STIPULATED AND AGREED:

Plaintiffs                                     Defendants and Counter-Plaintiff


Ambrose W. Wotorson, Jr.                       Blair J. Robinson
Law Offices of Ambrose Wotorson                Jason D. Burns
225 Broadway, 41st Floor                       l O 1 Park Avenue
New York, NY 10007                             New York, NY 10178
Telephone: 718-797-4861                        Telephone: (212) 309-6000
Facsimile: 718-797-4863                        Facsimile: (212) 309-6001
loaww1650@aol.com                              blair.robinson@morganlewis.com
                                               jason. burns@morganlewis.com

Attorney for Plaintiffs Maurice Cabrera,       Attorneys for Defendants CBS Corporation and
Gregory Offutt and David Staton                CBS Television Studios, a division of CBS
                                               Studios Inc. and Counter-Plaintiff Eye
                                               Productions Inc.
Dated:
                                               Dated:


Maurice Cabrera

Dated:




David Staton

Dated:




                                           2
         Case 1:17-cv-06011-CM-BCM Document 61 Filed 03/08/19 Page 5 of 5




STIPULATED AND AGREED:

Plaintiffs


Ambrose W. Wotorson, Jr.
Law Offices of Ambrose Wotorson                  so . Burns
225 Broadway, 41st Floor                       101 Park Avenue
New York, NY 10007                             New York, NY 10178
Telephone: 718-797-4861                        Telephone: (212) 309-6000
Facsimile: 718-797-4863                        Facsimile: (212) 309-6001
loaww1650@aol.com                              blair.robinson@morganlewis.com
                                               jason.burns@morganlewis.com

Attorney for Plaintiffs Maurice Cabrera,       Attorneys for Defendants CBS Corporation and
Gregory Offutt and David Staton                CBS Television Studios, a division of CBS Studios
                                               Inc. and Counter-PlaintiffEye Productions Inc.

Dated:                                         Dated:   1./1.f/1ol(


Maurice Cabrera

Dated:



Gregory Offutt

Dated:



David Staton

Dated:




                                           2
